—Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about October 5, 2000, which, inter alia, denied appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The affidavits of plaintiff and her housekeeper, stating that workmen were present in the lobby of the subject building on the day of the accident cleaning the floor, and that prior to the accident the housekeeper had complained that the floor was slippery, were sufficient to raise triable issues of fact as to whether appellants created or had actual or constructive notice of the allegedly hazardous condition. Accordingly, summary judgment was properly denied. Concur — Sullivan, P. J., Nardelli, Williams, Rubin and Marlow, JJ.